Case 8:20-cv-01066-VMC-CPT Document1 Filed 05/08/20 Page 1 of 10 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
MICHAEL DIBENEDETTO,
Plaintiff, CASE NO.:
VS.
PROWAY CONSTRUCTION

GROUP, LLC, SOUTH SHORE
RECYCLING & CRUSHING, LLC
and ROBERT VOLLMER,
Individually,
Defendants. /
COMPLAINT & DEMAND FOR JURY TRIAL
Plaintiff, MICHAEL DIBENEDETTO, (“DIBENEDETTO” or “Plaintiff’) was an
employee of Defendants, PROWAY CONSTRUCTION GROUP, LLC, (“PROWAY”’), SOUTH
SHORE RECYCLING & CRUSHING, LLC (“SOUTH SHORE”) and ROBERT VOLLMER,
Individually (“VOLLMER”) (collectively referred to as “Defendants”) and brings this action for
unpaid overtime compensation, unpaid minimum wages, liquidated damages and other relief
under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”).
JURISDICTION AND VENUE
I. Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) and 29 U.S.C. §§ 206(a)
and 207(a).
a The Fair Labor Standards Act was passed in 1938. Its principle purpose was to

protect all covered workers from substandard wages and oppressive working hours, labor

conditions that are detrimental to the maintenance of minimum standards of living necessary for
Case 8:20-cv-01066-VMC-CPT Document 1 Filed 05/08/20 Page 2 of 10 PagelD 2

health, efficient, and the general well-being of workers. Barrentine v. Arkansas-Best Freight
System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981).

3; Section 6(a) of the FLSA requires payment of at least the statutory minimum
wage for all hours worked per workweek. 29 U.S.C. § 206(a).

4. Section 7(a) of the FLSA requires payment of time-and-one-half an employee’s
regular hourly rate whenever a covered employee works in excess of forty (40) hours per work
week, 29 U.S.C. § 207(a).

5: The liquidated damages provision of the FLSA constitutes a congressional
recognition that failure to pay the statutory minimum on time may be so detrimental to the
maintenance of the minimum standard of living necessary for health, efficiency, and the general
well-being of workers and to the free flow of commerce, that double payment must be made in
the event of a delay in order to insure restoration of the worker to that minimum standard.
Brooklyn Sav. Bank v. O'Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895, 902 (1945).

6. To the extent any partial payments have been made by Defendants to Plaintiff of
the disputed amounts at the time of the filing of this complaint, this action seeks to recover
judgment in favor of Plaintiff and against Defendants as well as all remaining damages,
including but not limited to liquidated damages and reasonable attorneys’ fees and costs. /d.

INTRODUCTION

7. Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair
Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the “FLSA”) to
recover unpaid overtime wages, minimum wages, an additional equal amount as liquidated

damages and reasonable attorney’s fees and costs.
Case 8:20-cv-01066-VMC-CPT Document 1 Filed 05/08/20 Page 3 of 10 PagelD 3

8, This Court has jurisdiction over Plaintiff's claims pursuant to 28 U.S.C. $1331 and
the FLSA.

9. Defendant, PROWAY, conducts business in, among others, Hillsborough County,
Florida, therefore venue is proper in the Middle District of Florida, Tampa Division, pursuant to
28 U.S.C. § 1391(b)(1) & (c).

10. Defendant, SOUTH SHORE, conducts business in, among others, Hillsborough
County, Florida, therefore venue is proper in the Middle District of Florida, Tampa Division,
pursuant to 28 U.S.C. § 1391(b)(1) & (c).

PARTIES

11. Defendant, PROWAY, a Florida Profit Corporation, is a company categorized as
a highway and street paving contractor located at 7001 Gibsonton Drive, Gibsonton, Florida
33534.

12. Defendant, SOUTH SHORE, a Florida Profit Corporation, is a company
categorized as a recycling and waste material company located at 7314 Nundy Avenue,
Gibsonton, Florida 33534.

13. At all times relevant to this action, VOLLMER was an individual resident of the
State of Florida, who owned and/or operated PROWAY and SOUTH SHORE, and who
regularly exercised the authority to: (a) hire and fire employees of PROWAY and SOUTH
SHORE; (b) determine the work and pay schedules for the employees of PROWAY and SOUTH
SHORE; (c) control the finances and operations of PROWAY and SOUTH SHORE; and (d) was
responsible for the overall business operations of PROWAY and SOUTH SHORE.

14. __ Plaintiff was employed by Defendants as an hourly paid laborer and un-armed

security worker from on or around July 2017 through August 2019.
Case 8:20-cv-01066-VMC-CPT Document 1 Filed 05/08/20 Page 4 of 10 PagelD 4

COVERAGE
15. At all material times during the last three years, Defendant, PROWAY was an
enterprise covered by the FLSA, and as defined by 29 U.S.C. §§ 203 (r) and 203 (s).

16. Atall material times during the last three years, Defendant, SOUTH SHORE was
an enterprise covered by the FLSA, and as defined by 29 U.S.C. §§ 203(r) and 203 (s).

17. Defendants PROWAY and SOUTH SHORE perform related activities, through a
unified operation or common control, and for a common business purpose.

18. At all material times, Defendants PROWAY and SOUTH SHORE have had an
annual gross volume of sales made or business done of not less than $500,000 (exclusive of
excise taxes at the retail level which are separately stated).

19. At: all times material, Defendants PROWAY and SOUTH SHORE have been
enterprises engaged in commerce or in the production of goods for commerce within the
meaning of Section 203(s)(1) of the FLSA, in that the company had two or more employees:

a. Engaged in commerce; or

b. Engaged in the production of goods for commerce; or

c. Handling, selling or working on goods or materials that have been moved in
or produced for commerce. (i.e. desk, chairs, construction materials and tools,
and office supplies).

20. Therefore, Defendants PROWAY and SOUTH SHORE operate as a joint enterprise
covered by the FLSA, and as defined by 29 U.S.C. §§ 203(r) and 203(s).

GENERAL ALLEGATIONS
21. Defendant, PROWAY, is a company classified as a highway and street paving

contractor.
Case 8:20-cv-01066-VMC-CPT Document 1 Filed 05/08/20 Page 5 of 10 PagelD 5

22. Defendant, SOUTH SHORE, is a company classified as a recycling and waste
material company.

23. At all material times during the last three years, Defendants were employers as
defined by 29 U.S.C. § 203(d).

24. Defendant, VOLLMER controls and supervises his employees and also has the
power to determine their rates of pay and hire/fire them.

25. Defendant, VOLLMER, personally hired Plaintiff to perform work on behalf of
VOLLMER.

26. Defendant, VOLLMER, personally hired Plaintiff to perform work on behalf of
SOUTH SHORE.

27. Defendant, VOLLMER, personally hired Plaintiff to perform work on behalf of
PROWAY.

28. | Defendant, VOLLMER, personally supervised Plaintiff on a day to day basis with
respect to Plaintiff's work duties on behalf of VOLLMER, PROWAY and SOUTH SHORE.

29. Plaintiff earned an hourly rate of $15.00 in exchange for work performed for
Defendants.

30. Plaintiff performed general labor duties for Defendants at their PROWAY facility
located at 7001 Gibsonton Drive, Gibsonton, Florida 33534 and SOUTH SHORE facility located
at 7314 Nundy Avenue, Gibsonton, Florida 33534.

31. Plaintiff performed un-armed security duties for Defendants at their PROWAY
facility located at 7001 Gibsonton Drive, Gibsonton, Florida 33534 and SOUTH SHORE facility
located at 7314 Nundy Avenue, Gibsonton, Florida 33534.

32. Defendants were joint “employers” of Plaintiff within the meaning of the FLSA.
Case 8:20-cv-01066-VMC-CPT Document 1 Filed 05/08/20 Page 6 of 10 PagelD 6

33. Plaintiff was an “employee” of Defendants within the meaning of the FLSA.
34. Plaintiff regularly worked in excess of forty (40) hours per week throughout his

employment with Defendants.

35: Defendants instructed Plaintiff not to record all of his hours worked for
Defendants.
36. Despite working more than forty (40) hours per week during one or more work

weeks, Defendants failed to pay Plaintiff overtime compensation at a rate of time and one-half
times him regular rate of pay for hours worked over forty (40) in a workweek, contrary to
§207(a) of the FLSA.

37. Plaintiff did not receive any compensation for hours worked during one or more
workweeks.

38. Defendants made improper deductions from Plaintiffs pay, which caused his
wages to fall below the statutory minimum wage during one or more workweeks.

39. As a result, Plaintiff did not earn at least the statutory minimum wage for all hours
worked during one or more workweeks that he worked for Defendants.

40. Defendants knowingly, willfully, or with reckless disregard carried out its illegal
pattern or practice of failing to pay proper overtime and minimum wage compensation to
Plaintiff.

41. Defendants did not act in good faith or reliance upon any of the following in
formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, ef seqg., (c)
Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.

42. Defendants acted willfully in failing to pay Plaintiff in accordance with the law.

43. Defendants failed to maintain proper time records as mandated by law.
Case 8:20-cv-01066-VMC-CPT Document 1 Filed 05/08/20 Page 7 of 10 PagelD 7

44. Defendants failed to post informational posters as required by law advising its
employees of their rights under the FLSA.

COUNT I - RECOVERY OF OVERTIME COMPENSATION

45. Plaintiff reincorporates and readopts all allegations contained within Paragraphs
1-44 above.

46. Plaintiff was entitled to be paid time and one-half of his regular rate of pay for
each hour worked in excess of forty (40) per workweek.

47. From on or about July 2017 through August 2019 during his employment with
Defendants, Plaintiff worked overtime hours without receiving time and one-half compensation
for same during one or more workweeks contrary to the FLSA.

48. Plaintiff should have earned time and one-half compensation for each hour
worked in excess of forty (40) hours per workweek.

49. Defendants had knowledge of the overtime hours worked by Plaintiff.

50. Defendants are aware of the laws which require its employees be paid overtime
compensation on a week by week basis.

51. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA
within the meaning of 29 U.S.C. 255(a).

52. Asaresult of Defendants’ intentional, willful and unlawful acts in refusing to pay
Plaintiff his proper overtime wages during one or more workweeks, Plaintiff has suffered
damages, plus incurring reasonable attorneys’ fees and costs.

53. As a result of Defendants’ willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.
Case 8:20-cv-01066-VMC-CPT Document 1 Filed 05/08/20 Page 8 of 10 PagelD 8

54. Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant to
29 U.S.C. §216(b).
WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor
against Defendants;
a. Awarding Plaintiff overtime compensation in the amount due to him for the
time worked in excess of forty (40) hours per workweek;
b. Awarding Plaintiff liquidated damages in an amount equal to the overtime
award, or alternatively, awarding pre-judgment interest;
c. Awarding reasonable attorney’s fees and costs and expenses of the litigation
pursuant to 29 U.S.C. §216(b); and
d. Ordering any other further relief the Court deems just and proper.

COUNT II - RECOVERY OF MINIMUM WAGES

55. Plaintiff reincorporates and readopts all allegations contained within Paragraphs
1-44 above.
56. Plaintiff was entitled to earn the statutory minimum wage rate for all hours

worked per week while employed by Defendants.

57. Plaintiff is entitled to receive the applicable statutory Florida minimum wage rate
for all hours worked during his employment with Defendants pursuant to 29 C.F.R. 778.5.

58. Defendants failed to compensate Plaintiff at the applicable statutory minimum
wage rate for all hours worked per week during one or more workweeks.

59. | Defendants were aware of the laws which required that its employees be paid at
least the statutory minimum wage for all hours worked per workweek.

60. Despite its knowledge of these laws, Defendants violated the FLSA’s provision

on minimum wages (29 U.S.C. §206).
Case 8:20-cv-01066-VMC-CPT Document 1 Filed 05/08/20 Page 9 of 10 PagelD 9

61. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA
within the meaning of 29 U.S.C. 255(a).

62. Asaresult of Defendants’ intentional, willful and unlawful acts in refusing to pay
Plaintiff his proper minimum wages during one or more workweeks, Plaintiff has suffered
damages, plus incurring reasonable attorneys’ fees and costs.

63. As a result of Defendants’ willful violation of the FLSA, Plaintiff is entitled to
liquidated damages.

64. Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant to
29 U.S.C. §216(b).

WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor
against Defendants;

a. Awarding Plaintiff his unpaid minimum wages;
b. Awarding liquidated damages in an amount equal to the minimum wage award, or
alternatively, awarding pre-judgment interest;
c. Awarding reasonable attorney’s fees and costs and expenses of the litigation
pursuant to 29 U.S.C. §216(b); and
d. Ordering any other further relief the Court deems just and proper.
JURY DEMAND

Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.
Case 8:20-cv-01066-VMC-CPT Document1 Filed 05/08/20 Page 10 of 10 PagelD 10

Dated: May 8, 2020

Respectfully submitted by,

re

 

Kimberly De Arcangelis, Esq.

Bar No.: 0025871

Ryan D. Naso, Esq.

Bar No.:1010800

Morgan & Morgan, P.A.

20 N. Orange Ave., 15th Floor

Orlando, Florida 32801

Telephone: (407) 420-1414

Facsimile: (407) 245-3383

Email: KimD@forthepeople.com
maso@forthepeople.com

Trial Attorneys for Plaintiff
